Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed November 8, 2021 has been received, Claims 13-17 and 19-30 are currently pending.

Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 13 recites “the second textile layer comprising synthetic monofilament yarn; applying a polymer material in a liquid state to the second textile layer…wherein the liquid polymer material does not connect to the synthetic monofilament yarn and penetrates through the second textile layer to fuse with a yarn of the first textile layer”. After a full review of Applicant’s disclosure it does not appear that there is support for the polymer material being both applied as a liquid to the second textile layer which is made of a synthetic monofilament yarn and also penetrating through the second textile layer, not sticking to the yarns of that layer, in order to fuse with a yarn of the first textile layer. Additionally, it is unclear how a liquid being applied to a layer would not connect to that layer in some manner. Applicant’s brief description that this feature is accomplished by use of a round, polyamide yarn does not provide enough detail to .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 13 recites “the second textile layer comprising synthetic monofilament yarn; applying a polymer material in a liquid state to the second textile layer…wherein the liquid polymer material does not connect to the synthetic monofilament yarn and penetrates through the second textile layer to fuse with a yarn of the first textile layer”. The claimed limitation is indefinite as it is unclear how a polymer material is both applied as a liquid to the second textile layer which is made of a synthetic monofilament yarn and also penetrates through the second textile layer, not sticking to the yarns of that layer. Additionally, it is unclear how a liquid polymer being applied to a layer would not connect to that layer in some manner. Claim 13 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 13-17, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) in view of Huffa (US 2012/0234052), and in further view of Schwirian (US 2011/0107622).
Regarding Claims 13 and 14, insofar as is definite, Dua discloses a method of manufacture of a shoe upper for a shoe, the method comprising: forming a shoe upper (300) from a knitted fabric (110, para.50), the shoe upper comprising a first portion (302 without 304) and a second portion (302 under 304) which are jointly manufactured as the knitted fabric, wherein the knitted fabric comprises a first textile layer (111) and a second textile layer (112), the second textile layer comprising synthetic filament yarn (114; par.23 & 31); applying a polymer material (120/304) in a liquid state to the second textile layer in only one of the first portion and the second portion (302 under 304) of the shoe upper (Fig.11 & 12; para.26 & 51-52; i.e. when 304 is melted it is in a liquid state during the application, inasmuch as has been claimed by Applicant); wherein the liquid polymer material (120/304) penetrates through the second textile layer to fuse with a yarn (113) of the first textile layer (para.25-26 & 52; i.e. “extends into or infiltrates 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the synthetic filament of Dua for the synthetic monofilament of Huffa, as a simple substitution of one well known type of yarn structure for another in order to yield the predictable result of providing a yarn which imparts the desired variety of physical properties. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Dua and Huffa disclose the invention substantially as claimed above. Dua and Huffa do not specifically disclose wherein the polymer material does not connect to the synthetic monofilament yarn. However, when in combination, and insofar as is definite and inasmuch as has been defined by Applicant, the polymer material of Dua would not connect to the synthetic monofilament yarn made of nylon (i.e. polyamide formed with a round cross section; para.47-48 of Huffa) taught by Huffa. It is further noted that Applicant does not provide any criticality for the polymer material not being connected to the synthetic monofilament yarn, nor does Applicant provide sufficient explanation of how such an arrangement/process is possible. Claim 13 is rejected as best understood by examiner.

Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have applied the polymer material of Dua as a liquid and by dipping, as taught by Schwirian, as a simple substitution of one well known method of applying a polymer to a textile for another, in order to yield the predictable result of permanently securing the polymer to the textile. Further, it is noted that Applicant provides no criticality for the application of the polymer by dipping over the various other disclosed methods of applying the polymer.
Regarding Claim 15, Dua discloses a method of manufacture of a shoe upper according to claim 13, further comprising heat pressing a non-woven polymer material (120/305) onto a surface of the knitted fabric (para.26 & 51).
Regarding Claim 16, Modified Dua discloses a method of manufacture of a shoe upper according to claim 13, further comprising the steps of: pressing the shoe upper under pressure and temperature (para.43), wherein the liquid polymer material (120/304 of modified Dua) substantially coats portions of the first textile layer (para.26 & 51-52).

Regarding Claim 19, Modified Dua discloses a method according to claim 13, wherein the liquid polymer material (120/304 of modified Dua) has a lower melting point than the yarn (113) of the first textile layer (para.23-24). Dua and Huffa disclose the invention substantially as claimed above. Modified Dua does not specifically disclose wherein the liquid polymer material (of modified Dua) has a lower melting point than the synthetic monofilament. However, Dua does disclose that a yarn of 114, which forms the liquid polymer, may be formed from various types of thermoplastic polymer materials (e.g. polyurethane, polyester, nylon), and that thermoplastic polymer materials may have different melting temperatures depending on the desired configuration of the knit material (para.23).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the synthetic monofilament and polymer material of modified Dua to be different thermoplastic materials having different melting temperatures, such that the synthetic monofilament has a higher melting temperature than that of the liquid polymer material, as also taught by Dua, in order to provide the desired knit material configuration for a durable shoe upper. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Additionally, Applicant has no criticality for the synthetic monofilament having a higher melting temperature than that of the melted fuse yarn.

5.	Claims 20, 22, and 24-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) and Huffa (US 2012/0234052)
Regarding Claim 20, Dua discloses a method of manufacturing a shoe upper (300), the method comprising: knitting a first textile layer (111); knitting a second textile layer (112) comprising a synthetic filament yarn (114 of 112; para.23 & 31);  knitting the synthetic filament yarn of the second textile layer to the first textile layer by enmeshing weft-knitted stitches of the synthetic filament yarn with weft-knitted stitches of the first textile layer such that the stretchability of the first textile layer is reduced (para.22; Fig.3-4C; 114 reduces the stretchability of the first textile layer as it adds bulk which stiffens and reinforces the knit, reducing stretch); and forming the first textile layer and the synthetic filament yarn into the shoe upper (para.50), wherein the shoe comprises a first portion (302 without 304) and a second portion (302 under 304); and applying a polymer material (120/304) as a coating in only one of the first portion and the second portion (Fig.11 & 12; para.26 & 51-52; i.e. when 304 is melted it is a coating, inasmuch as has been claimed by Applicant). Dua does not specifically disclose the synthetic filament yarn being a synthetic monofilament yarn. However, Huffa teaches a knit shoe upper (131) which may be formed of natural or synthetic fibers/filament created as a monofilament yarn or a multifilament yarn, in order to impart a variety of physical properties to the shoe upper (para.47 & 51).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the upper of Dua with a synthetic monofilament knitted to the first textile layer, as taught by Huffa, in order to provide an 
Regarding Claim 22, When in combination Dua and Huffa teach a method of claim 20, wherein forming the shoe upper further comprises applying heat to partially melt the synthetic monofilament (Dua: para.23 & 31 & Huffa: para.47 & 51).
Regarding Claim 24, Dua discloses a method of claim 20, further comprising knitting a fuse yarn (114 of 111) into the first textile layer; and applying heat to the shoe upper such that the fuse yarn partially melts and fuses with a yarn (113) in the first textile layer (para.23-24 & 27).
Regarding Claim 25, Dua discloses a method of claim 24, wherein a melting point of the yarn (113) in the first textile layer is higher than a melting point of the fuse yarn (114 of 111)(para.23-24), and wherein the heat is applied at a temperature above the melting point of the fuse yarn but below the melting point of the yarn (para.43). Dua and Huffa disclose the invention substantially as claimed above. Modified Dua does not specifically disclose wherein the synthetic monofilament has a higher melting temperature than that of the fuse yarn and wherein the heat is applied at a temperature above the melting point of the fuse yarn but below the melting point of the synthetic monofilament. However, Dua does disclose that a yarn of 114 may be formed from various types of thermoplastic polymer materials (e.g. polyurethane, polyester, nylon), and that 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the synthetic monofilament and melted fuse yarn of modified Dua to be different thermoplastic materials having different melting temperatures, such that the synthetic monofilament has a higher melting temperature than that of the melted fuse yarn, as also taught by Dua, in order to provide the desired knit material configuration for a durable shoe upper. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Additionally, Applicant has no criticality for the synthetic monofilament having a higher melting temperature than that of the melted fuse yarn.

Regarding Claim 26, When in combination Dua and Huffa teach a method of claim 20, further comprising knitting a second textile layer (111 of 120/306), wherein the synthetic monofilament yarn (114 of 110 of modified Dua) is disposed between the first textile layer (111 of 110) and the second textile layer (111 of 120/306)(as seen in Fig.4B & 4C).
Regarding Claim 27, Dua further discloses a method of claim 26, further comprising arranging a fuse yarn (114 of 120/306) between the first textile layer (111 of 110) and the second textile layer (111 of 120/306); and molding the shoe upper by placing the shoe upper in a mold (140) and applying heat (para.43), wherein the fuse yarn (114 of 120/306) is contained by the first textile layer (111 of 110) and the second  wherein the fuse yarn is at least partially melted and fuses with a yarn in one of the first textile layer and the second textile layer during molding (para.51-52). While Dua does not specifically disclose that the fuse yarn does not contact the mold. Dua also teaches that the fuse yarn may be knitted at one or both surfaces of the knitted layers, and positioned between (i.e. only at) the contact surfaces of the first layer (110) and the second layer (120)(para.26-27); which would position the fuse yarn (114 of 120/306) between the first textile layer (111 of 110) and the second textile layer (111 of 120/306), such that it does not contact the mold. 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have placed the fuse yarn of Dua between the first textile layer and the second textile layer such that it does not contact the mold, as also taught by Dua, in order to provide a secure attachment of the layers to one another during the molding process. Further, "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." The claim would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI. Additionally, Applicant has no criticality for the placement of the fuse yarn being between layers as Applicant’s disclosure states in 

Regarding Claim 28, Dua discloses a method of claim 27, wherein the molding step further comprises applying pressure to the shoe upper using the mold such that the shoe upper is formed into a three dimensional shape; and allowing the polymer coating in the first or second portion to cure and stiffen the first or second portion into a three dimensional shape (as seen in Fig.11, 304 has a three dimensional shape; para.43 & 51-52).

6.	Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) and Huffa (US 2012/0234052) in view of Cournoyer (US 4,891,958).
Regarding Claim 23, Dua further discloses a method of claim 20, further comprising: forming apertures (134) in the first textile layer to improve ventilation through the first textile layer (para.39). Dua and Huffa disclose the invention substantially as claimed above. Modified Dua does not disclose spanning the apertures with the synthetic monofilament to reinforce the first textile layer. However, Cournoyer teaches a double knit material having a first layer (i.e. face layer) and a second layer (i.e. back layer)(Fig.3), the second layer (i.e. back layer) spanning the apertures with a yarn to reinforce the first textile layer (i.e. the yarn spans the aperture and reinforces the first layer, inasmuch as has been claimed by Applicant; as seen in Fig.4 at A-E & Fig.7, group of four apertures) 
.

7. 	Claims 20 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0246973) in view of Huffa (US 2012/0234052).
Regarding Claim 20, Dua discloses a method of manufacturing a shoe upper (10), the method comprising: knitting a first textile layer (40; para.48); and forming the first textile layer into the shoe upper (as seen in Fig.8B), wherein the shoe comprises a first portion (40 without 50) and a second portion (40 under 50); and applying a polymer material (50) as a coating in only one of the first portion and the second portion (as seen  forming the first textile layer and the synthetic monofilament yarn into the shoe upper. However, Huffa teaches a knit shoe upper (131) having a first textile layer (138), knitting a second textile layer comprising a synthetic monofilament yarn (139; para.47), knitting the synthetic monofilament yarn of the second textile layer to the first textile layer by enmeshing stitches of the synthetic monofilament yarn with the first textile layer such that the stretchability of the first textile layer is reduced (as seen in Fig.8B; para.52, 139 reduces the stretchability of 138 as it adds bulk which stiffens and reinforces the knit, reducing stretch); and forming the first textile layer and the synthetic monofilament yarn into the shoe upper (as seen in Fig.1).
	Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have formed the upper of Dua with a synthetic monofilament knitted into the first textile layer, as taught by Huffa, in order to provide an upper which has different properties on the outer and inner faces which impart comfort to the wearer and increase the durability of the shoe upper to wear-and-tear.
Regarding Claim 29, When in combination Dua and Huffa teach a method of claim 20, wherein the polymer material (50 of Dua) has a lower melting point than a yarn of the first textile layer (of Dua) and the synthetic monofilament yarn (of modified .

8. 	Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0246973) and Huffa (US 2012/0234052), in view of Schwirian (US 2011/0107622).
Regarding Claim 21, Dua and Huffa discloses the invention substantially as claimed above. Dua further teaches that the polymer material may be a liquid and applied by various methods to form the combination of knitted component 40 and polymer layer 50 (para.48). Dua does not disclose wherein the polymer material is applied by dipping the shoe upper at least in part into the liquid polymer material. However, Schwirian teaches applying a polymer material to a textile (71) by dipping the textile at least in part into a polymer solution (para.40).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have applied the polymer material of Dua by dipping, as taught by Schwirian, as a simple substitution of one well known method of applying a polymer to a textile for another, in order to yield the predictable result of permanently securing the polymer to the textile. Further, it is noted that Applicant provides no criticality for the application of the polymer by dipping over the various other disclosed methods of applying the polymer.

9.	Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0279260) and Huffa (US 2012/0234052), in view of Delgorgue (US 2002/0078599).
Regarding Claim 30, Dua and Huffa discloses the invention substantially as claimed above. Dua does not disclose wherein the polymer material is applied by one of dipping, spraying, and laying on. However, Delgorgue teaches a shoe upper (1) having a polymer material (3) applied by one of spraying and laying on (para.18; as seen in Fig.1 & 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have applied the polymer material of Dua by spraying or laying on, as taught by Delgorgue, as a simple substitution of one well known method of applying a polymer to a textile for another, in order to yield the predictable result of permanently securing the polymer to the textile. Further, it is noted that Applicant provides no criticality for the application of the polymer by dipping, spraying, or laying on over the various other disclosed methods of applying the polymer.

10. 	Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dua (US 2012/0246973) and Huffa (US 2012/0234052), in view of Delgorgue (US 2002/0078599).
Dua and Huffa discloses the invention substantially as claimed above. Dua further teaches that the polymer material may be a liquid and applied by various methods to form the combination of knitted component 40 and polymer layer 50 (para.48). Dua does not disclose wherein the polymer material is applied by one of 
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was made to have applied the polymer material of Dua by spraying or laying on, as taught by Delgorgue, as a simple substitution of one well known method of applying a polymer to a textile for another, in order to yield the predictable result of permanently securing the polymer to the textile. Further, it is noted that Applicant provides no criticality for the application of the polymer by dipping, spraying, or laying on over the various other disclosed methods of applying the polymer.

 Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive. 
11.	Applicant’s Remarks: Applicant asserts, with regard to the Specification objection and 35 U.S.C. 112a rejection of Claim 13, the relevant claim element has antecedent basis in, for example, paragraph 111 of the specification, which explains that the polymer material "does not connect to the polyamide material of the monofilaments, since the monofilament has a smooth and round surface, but essentially penetrates the underlying layer of yarn”.	
Examiner’s Response: Examiner respectfully disagrees. After a full review of Applicant’s disclosure, including para.111, it does not appear that there is support for the polymer material being both applied in a liquid state to the second textile layer which 

12.	Applicant’s Remarks: Applicant asserts it would not have been obvious to combine Dua and Huffa. Stating there is no basis for the Office's assertion that Huffa’s monofilament yarn would impart the desired variety of physical properties, as Huffa never discusses the effect that choosing a monofilament versus a multifilament yarn construction has on the resulting yarn properties, nor does Huffa indicate that properties from a monofilament yarn would be the same as properties from a multifilament yarn. And the Office has failed to provide any reason that would have led a person of ordinary skill in the art to use monofilament yarn in place of Dua's yarn 114. Further, Applicant asserts the Office's intended use/design choice rationale is also flawed. For example, Dua and Huffa do not show that monofilament was known in the art to be suitable for Dua's intended purpose of its yarn 114. Thus, the Office has not shown that the proposed substitution merely involves selecting a known material based on its suitability 
	Examiner’s Response: Examiner respectfully disagrees. The teachings of Huffa are clear that a selection of yarn content and yarn type in the knitted shoe art is done in order to provide the desired physical properties for the shoe upper (para.47 & 51). Additionally, Huffa does not need to specifically show the effects of monofilament versus multifilament as its teaching shows that it is obvious practice for one of ordinary skill in the art to select the yarn content and yarn type needed to deliver the desired properties to the shoe upper. It is evident by Huffa’s teachings that a synthetic filament formed as a monofilament yarn or a multifilament yarn shows that a synthetic filament yarn created as a monofilament or a multifilament is well known in the art and is readily acknowledged by those with ordinary skill in the art as an obvious option when selecting a yarn for knitting a shoe upper. Applicant’s argument that the Office did not provide reasoning for the combination is not found persuasive as the Office clearly detailed several reason on Pages 7-8 and 10-11 of the Office Action filed 12/28/2020. Applicant asserts the Office's intended use/design choice rationale is also flawed, because the Office has not shown that the proposed substitution merely involves selecting a known material based on its suitability for its intended use. Again, the teachings of Huffa plainly lay out the known variety of yarns, and that such a modification merely involves selecting a known material based on its suitability for its intended use (para.47 & 51). Therefore, the Office showed the modification merely involves selecting a known material based on its suitability for its intended use. In response to applicant's argument In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is evident from both Dua and Huffa that using a variety of yarns, both monofilament and multifilament, for forming a knitted shoe upper is well known in the art and any selections of such yarns would have been obvious to one having ordinary skill in the art before the invention was made. For these reasons, the obviousness rejection was not based on knowledge gleaned only from the applicant's disclosure, but was made solely based on knowledge which was within the level of ordinary skill at the time the claimed invention was made. Lastly, Applicant has provided no criticality for the use of a synthetic monofilament over that of any other synthetic filament yarn type. Applicant’s arguments are not found persuasive.

13.	Applicant’s Remarks: Applicant asserts it would not have been obvious to combine Dua and Schwirian. Arguing that Dua applies a solid material to knitted fabric and then melts the solid material to allow for bonding, and one of ordinary skill in the art would not have turned to the dipping process disclosed in Schwirian in place of Dua’s bonding method. Using a dipping process to add liquid polymer material to Dua is not logical because it does nothing to improve Dua’s bonding method. Second, a person of ordinary skill in the art would not have thought to combine Schwirian with Dua because 
	Examiner’s Response: Examiner respectfully disagrees. Applicant’s argument that using a dipping process to add liquid polymer material to Dua is not logical because it does nothing to improve Dua’s bonding method is not found persuasive. The rejection did not suggest enhancing Dua’s bonding method, but substituting the polymer bonding of 304 of Dua with a dipping process that is well known in the footwear art to bond a polymer material to a textile, in order to yield the predictable result of permanently securing the polymer to the textile and providing a durable and supportive polymer heel counter. Additionally, Applicant’s argument that a person of ordinary skill in the art would not think to use manufacturing techniques used during shoe sole molding when knitting a shoe upper is not found persuasive. The method of application of a layer of polymer to an exterior surface of a textile as taught by Schwirian could be utilized in other areas of a shoe, such as an upper to provide durable heel regions as discussed in Dua. Applicant’s arguments are not found persuasive.



Examiner’s Response: Examiner respectfully disagrees. Applicant’s argument is a moot point as it only further confirms that Applicant’s instant disclosure does not provide adequate evidence to support the claim language. Applicant’s brief description that this feature is accomplished by use of a round, polyamide yarn does not provide enough detail to support such a claim limitation, as some types of polymer coatings would have different chemical bond reactions to a polyamide yarn that would bind it to the yarn. When in combination, and insofar as is definite and inasmuch as has been defined by Applicant, the polymer material of Dua would not connect to the synthetic monofilament yarn made of nylon (i.e. polyamide formed with a round cross section; para.47-48 of Huffa) taught by Huffa. It is further noted that Applicant does not provide any criticality for the polymer material not being connected to the synthetic monofilament yarn, nor does Applicant provide sufficient explanation of how such an arrangement/process is possible. Claim 13 is rejected as best understood by examiner.

15.	Applicant’s Remarks: Applicant asserts none of Dua’s embodiments disclose an upper with two separate knitted textile layers, one of which (i.e., the second textile layer) comprises monofilament, where the knitted layers are knit together by enmeshing weft-
	Examiner’s Response: Examiner respectfully disagrees and notes that Dua clearly shows in Fig.4C two separate knitted textile layers, a first textile layer (111) and a second textile layer (112) which are knit together by enmeshing weft-knitted stitches of the monofilament yarn (modified 114) from the second knitted textile layer with weft-knitted stitches of the first textile layer (See the rejection above). Yarn 114 of Dua is clearly in layers 111 & 112 and extends from and between the layers of material. Also, the knitted layers (111 & 112) are knit together by enmeshing (via modified 114) the weft-knitted stitches of the monofilament yarn from the second knitted textile layer with the weft-knitted stitches of the first textile layer, one of ordinary skill in the art would know that this is the inherent structure of a double knit material. Additionally, it is noted that Applicant does not claim two distinct and separated layers, as it appears Applicant is intending to argue. Further, if Applicant did claim such limitations, they do not appear to be supported by Applicant’s disclosure. Applicant asserts that Huffa does not teach a 

In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments, with regard to the newly amended limitations, have been considered but are moot in view of the newly modified ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732